DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Stettner on 1 June 2022.

The application has been amended as follows: 

IN THE CLAIMS filed on 23 May 2022
1. (Currently Amended) A method (500) for ascertaining a fill level of soot particles in a soot particulate filter (1), the method comprising: 
acquiring (510), via a pressure sensor, a time course of a pressure of an exhaust gas (4) upstream (16) of the soot particulate filter (1) and/or a differential pressure over the soot particulate filter (1) as a pressure signal, 
transforming (520), via a processing unit, the pressure signal into a pressure frequency spectrum, 
ascertaining (530) a spectral power density in the pressure frequency spectrum, 
ascertaining (540) the fill level of the soot particles in the soot particulate filter (1) as a function of the spectral power density, wherein the pressure frequency spectrum has a range of low frequency, which is below a maximal frequency (302) dependent on a crankshaft frequency of an internal combustion engine producing the exhaust gas (4), and the fill level is ascertained to be higher the higher an integrated power density of the pressure frequency  spectrum is in the range of low frequency, and 
carrying out an active filter regeneration when the fill level exceeds a predefined threshold value.

3. (Currently Amended) The method (500) according to Claim [[3]] 1, wherein the maximal frequency (302) corresponds to the crankshaft frequency of the internal combustion engine.

4. (Currently Amended) The method (500) according to Claim 1, wherein the integrated power density of the pressure frequency  spectrum is scaled to an integrated power density of a reference pressure frequency signal of an empty soot particulate filter (1) or is subtracted from the integrated power density of the reference pressure frequency signal.

8. (Currently Amended) A processing unit configured to ascertain a fill level of soot particles in a soot particulate filter (1), by: 
acquiring (510), via a pressure sensor, a time course of a pressure of an exhaust gas (4) upstream (16) of the soot particulate filter (1) and/or a differential pressure over the soot particulate filter (1) as a pressure signal, 
transforming (520) the pressure signal into a pressure frequency spectrum, 
ascertaining (530) a spectral power density in the pressure frequency spectrum, and 
ascertaining (540) the fill level of the soot particles in the soot particulate filter (1) as a function of the spectral power density, wherein the pressure frequency spectrum has a range of low frequency, which is below a maximal frequency (302) dependent on a crankshaft frequency of an internal combustion engine producing the exhaust gas (4), and the fill level is ascertained to be higher the higher an integrated power density of the pressure frequency  spectrum is in the range of low frequency, and 
carrying out an active filter regeneration when the fill level exceeds a predefined threshold value.  

9. (Currently Amended) A non-transitory, computer-readable storage medium containing instructions that when executed by a computer cause the computer to ascertain a fill level of soot particles in a soot particulate filter (1), by: 
acquiring (510) a time course of a pressure of an exhaust gas (4) upstream (16) of the soot particulate filter (1) and/or a differential pressure over the soot particulate filter (1) as a pressure signal, 
transforming (520) the pressure signal into a pressure frequency spectrum, 3Application No. 17/522,979 Response to March 31, 2022 Office Action Attorney Docket No. 022862-3595-USO1 
ascertaining (530) a spectral power density in the pressure frequency spectrum, and 
ascertaining (540) the fill level of the soot particles in the soot particulate filter (1) as a function of the spectral power density, wherein the pressure frequency spectrum has a range of low frequency, which is below a maximal frequency (302) dependent on a crankshaft frequency of an internal combustion engine producing the exhaust gas (4), and the fill level is ascertained to be higher the higher an integrated power density of the pressure frequency  spectrum is in the range of low frequency, and 
carrying out an active filter regeneration when the fill level exceeds a predefined threshold value.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein the pressure frequency spectrum has a range of low frequency, which is below a maximal frequency dependent on a crankshaft frequency of an internal combustion engine producing the exhaust gas, and the fill level is ascertained to be higher the higher an integrated power density of the pressure frequency signal is in the range of low frequency, and carrying out an active filter regeneration when the fill level exceeds a predefined threshold value”.
The closest prior art of record is Yao et al. (CN 103939192). Yao et al. (Yao) discloses utilizing a pressure sensor with a pressure frequency spectrum to determine soot loading of the particulate filter. (See Yao, Paragraphs [0010]-[0017]). However, Yao fails to teach or fairly suggest, alone or in combination, “wherein the pressure frequency spectrum has a range of low frequency, which is below a maximal frequency dependent on a crankshaft frequency of an internal combustion engine producing the exhaust gas, and the fill level is ascertained to be higher the higher an integrated power density of the pressure frequency signal is in the range of low frequency, and carrying out an active filter regeneration when the fill level exceeds a predefined threshold value”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746